On a motion for a re-taxation of costs: The conit de°*ded ^at lowing items were allowable to the plaintiff, on a verdict recovered against the defendant:
Counsel for perusing and amending declaration; and-three copies of the declaration.
But they disallowed the following:
Braft and engrossing H. P. record, with pleadings, &c., because this had been paid for by the defendant at a previous circuit, on putting off the trial; and a testatum execution, on the ground that the defendant, both when the ' ° 1 action was commenced, and when the costs were taxed, ™ ^ county of Oneida, where the venue was laid.